UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
                                                                                  5/18/2021
MOJO NICHOLS, et al.,

                                                Plaintiffs,          ORDER ON PLAINTIFFS’ MOTION
                             -against-                                  TO COMPEL SAMPLING
                                                                             PROTOCOL
NOOM INC., et al.,

                                                Defendants.             20-CV-3677 (LGS) (KHP)

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge

         In this putative class action, Plaintiffs contend that Defendant Noom, Inc. (“Noom”)

tricked consumers into signing up for its weight loss program via an autorenewal feature and

made it difficult for consumers to cancel their Noom subscription. Discovery has been

extensive and involves collection and review of data from multiple digital platforms. Due to the

volume of data in some of Noom’s data repositories (each of which contains millions of

communications), the parties have met and conferred regarding collection of a sample of

information from these repositories. The repositories are called UserVoice, Zendesk and

GroupsMagic.

         Although Noom has reservations about the relevance and usefulness of Plaintiffs’

sampling methodology for UserVoice and Zendesk, Noom has agreed to produce samples from

those repositories using Plaintiffs’ preferred methodology.

         This decision addresses the parties’ dispute about the methodology for sampling data

from GroupsMagic.
                             GroupsMagic Sampling Methodology

       GroupsMagic is Noom’s coaching chat repository. Consumers are assigned a coach who

assists the consumer in using the Noom application and reaching weight loss goals. The coach

also assists consumers who want to end their Noom subscription. The consumer and the

coach communicate through the coach chat function, and the conversations are stored in

GroupsMagic. When a user begins a coach chat, he or she is assigned a unique access code.

GroupsMagic contains 9.8 million access codes. Each access code links to a chat log of every

communication a Noom user has with his or her coach. Therefore, each of the 9.8 million chat

logs may contain hundreds of communications that may span many months.

       In response to Plaintiffs’ document requests, Noom agreed to produce a representative

sample of coach chats about cancellation and autorenewal, as well as coach training materials

and scripts pertaining to Noom’s autorenewal policy, refunds, cancellations, and any bot

coaching.

       Plaintiffs seek production of the entire chat log history for 2,500 unique Noom users,

collected randomly from the GroupsMagic repository. Plaintiffs intend to conduct aggregate

analyses of these communications to ascertain the number and frequency of cancellation and

enrollment complaints that Defendants received in connection with their trial period and

automatic enrollment practices, as well as when Defendants were notified by consumers that

consumers were being deceived by the practices challenged in this litigation. Plaintiffs would

then extrapolate their findings onto the larger repository.

       Noom proposes limiting the dataset from which the random sample is generated to the

coach chats of users who are likely to be members of the putative class, that is, users of the



                                                2
Healthy Weight program during the period January 1, 2017 through the date of collection. It

further proposes applying search terms to capture communications related to autorenewal,

refunds, cancellations, and bot coaching and, after applying those search terms, extracting a list

of access codes from the search term-positive results to which Plaintiffs may apply the same

randomization process the parties are using for Zendesk to identify 2,500 chat logs for

production. After the randomized pull from the subset of chat logs found to contain relevant

communications, Noom proposes further limiting the production by only producing

communications within a 48-hour window of the search-term positive communication.

       Noom’s rationale for so limiting the production is that the random sampling of 2,500

chat logs Plaintiffs request may contain hundreds (if not more) of irrelevant discussions about

users’ weight-loss journey, food anxieties, life stressors, alcohol use, and other highly personal

information. It also argues that Plaintiffs’ request is not proportional to the needs of the case

insofar as it would have to redact protected health information and other personally identifying

information from thousands of chats. Finally, it argues the purpose for which it agreed to

produce the chats was simply to provide a sample of the types of communications had with

coaches to terminate the program or complain about the autorenewal features of the program,

not to provide data for statistical analysis.

       To minimize the chance that reviewers improperly tag relevant searches and to ensure

that the search terms capture the majority of relevant chats, Noom has agreed to do two

things. First, Noom has agreed to have two reviewers independently review a sample of the

non-search term positive results. The reviewers will compare their results, and if there is any

disagreement, a third, independent reviewer will facilitate a discussion to resolve the



                                                 3
discrepancy in the coding. Once that process is complete, the reviewers will report the results,

including a confidence interval, to demonstrate that the proposed search terms fail to capture

only a reasonably small proportion of coach communications related to autorenewal, refunds,

cancellations, and bot coaching. According to Noom’s expert, this mechanism – known as

“content analysis” – is a reasonable and appropriate safeguard to ensure that the population of

communications given to Plaintiffs covers the vast majority of relevant communications in the

sampling. (Hanssens Declaration ¶¶ 4-6.) Second, Noom has agreed to run the same type of

“content analysis” review on the search terms hits. Two reviewers will independently conduct

a simultaneous review of the document set. To the extent there is any disagreement in the

coding, a third, independent reviewer will facilitate a reconciliation to resolve the disagreement

between the two reviewers. This practice is frequently used to resolve concerns over review

bias in analyses of the content of communications. (Id. ¶¶ 4-5, 7.)

       Turning first to the dataset from which the sample should be pulled, the Court agrees

with Noom that the sample should be generated only from users of the Healthy Weight

program. These are the users whose chats could contain relevant information, as they are the

users contemplated for the putative class. Any proper statistical analysis starts with a relevant

pool; here, the putative class members are the relevant pool/population to study. Cf.

Hazelwood Sch. Dist. v. United States, 433 U.S. 299, 308 (1977) (discussing appropriate

population for statistical analysis). Noom must provide Plaintiffs with the total number of

unique access codes (that is, unique user-coach chats) in the population. There is no need for a

start date limitation if Noom can segregate chats of those users who were in the Healthy

Weight program.



                                                4
       The next question is whether the subset of putative class member chats should be

further culled by applying search terms to locate those chat logs with words that might indicate

a chat including communications about autorenewal, refunds, cancellations, and bot coaching.

Search terms are often used to cull emails and in fact are being used by the parties in this case

to cull emails and other communications. Plaintiffs’ objection to their use here appears to be

based on the intended purpose of their review of the chat logs. Unlike emails, Plaintiffs want to

use statistics to analyze the percentage of users complaining about autorenewal and difficulty

canceling their Noom subscription. Thus, while the particulars of the communications may be

of interest, there is also an interest in ensuring a statistically sound sample for the purpose of

this statistical analysis. Noom, in contrast, does not view the chat logs as data amenable to

statistical analysis and therefore believes the argument about a statistically sound sample is a

red herring. Rather, Noom reasons, it should only have to produce relevant and responsive

chats. It also argues that it never agreed to produce the chats for statistical review.

       The Court rejects Noom’s argument in part. For a period of time, the only way to cancel

a subscription was through a coach. Therefore, the coach chats will contain relevant

information about canceling a subscription. To the extent Plaintiffs wish to count the number

of chats where users complained about autorenewal or difficulty canceling, they may do so.

Noom can later make legal arguments about the validity and admissibility of such an analysis.

There is no merit to Noom’s argument that Plaintiffs should be limited in their use of the

information produced to support their claims. Accordingly, Noom should not apply search

terms before generating the randomized sampling of 2,500 user-coach chats.




                                                 5
       The Court is, however, concerned about the potentially large amount of highly personal,

irrelevant information that would be produced through Plaintiffs’ proposal. A random sample

from the total pool of Healthy Weight users can be generated, providing the statistical

soundness that Plaintiffs desire. After that sample of 2,500 chats is generated, however, a

process can be applied to identify those among the sample that contain the types of

communications that Plaintiffs are seeking.

       Plaintiffs suggest that they will (1) conduct a linear review of the full chat logs for all

2,500 users to identify those containing communications they would deem “complaints”

concerning the features of the Noom program at issue, (2) use that total as the numerator to

ascertain the percentage of the 2,500 users who had such complaints, and (3) extrapolate that

percentage onto the larger pool of Healthy Weight users from which the sample was generated.

       Noom, alternatively, suggests that search terms be applied to identify relevant chats.

Insofar as the parties have already identified search terms to identify these types of

communications, Noom’s proposal makes sense from an efficiency standpoint and from a

standpoint of preventing disclosure of irrelevant communications and those that are highly

personal to users. Noom can utilize its content analysis process to evaluate the “null set”

among the 2,500 chats pulled to ensure the search terms were appropriately designed to

identify the vast majority of relevant chats. It can similarly use its content analysis process to

evaluate the chats returned as hits to ensure that they are properly tagged as relevant and

responsive. Through this process, Noom can identify with a high degree of accuracy the

number of users among the random sample of 2,500 who have relevant complaints (the

“complaining subset”). Plaintiffs do not actually need to see the chats for the remainder of the



                                                  6
2,500 users (the “non-complaining subset”) for purposes of their statistical exercise or for any

other purpose. Indeed, they are not entitled to them, as they do not contain relevant

communications within the meaning of Rule 26.

       Next, Noom proposes that it be permitted to withhold portions of the chat logs for the

complaining subset users to eliminate communications that do not bear on autorenewal,

cancellation, and complaints about bot coaching. Rather than do this through a linear review of

the chat logs, Noom proposes that it produce communications within a 48-hour window around

a search term positive “hit” within a log. Noom does not explain why 48 hours is the

appropriate time period to capture relevant communications. It is possible that a user might

have a conversation about canceling over a period of weeks. It is also possible that the entirety

of the chat may include information about the user experience that led to the complaint about

the autorenewal or other features of the program at issue in this case. Thus, the Court is not

convinced that the complaining subset of user-coach communications should be truncated by

the 48-hour limitation, or any other limitation for that matter.

       Noom argues that it will need to review the chat logs and redact for personally

identifying information and medical related information and that such a review is burdensome

and not proportional to the needs of the case. However, as explained above, the Court has

already cut the number of the 2,500-sample set that actually needs to be produced to only

those chat logs comprising the complaining subset, which will inevitably reduce the review

burden. Additionally, because there is a Protective Order in place, Noom can elect to forego

redaction and rely on the Protective Order. To ensure greater protection, Noom also may

designate the chats “attorneys’ eyes only.” Also, both parties are reminded that no personally



                                                7
identifying information of users may be publicly filed with the Court – such information must be

redacted per Court rules. Therefore, Noom can reduce its burden by relying on these privacy

safeguards for this limited set of information.

                                          CONCLUSION

       For the reasons set forth above, Plaintiffs’ motion (ECF No. 241) is GRANTED in part and

DENIED in part.


       SO ORDERED.

DATED: May 18, 2021
       New York, New York
                                                      ______________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge




                                                  8
